Citation Nr: 0802324	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to a compensable initial rating for 
diverticulosis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
digestive disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In the July 2004 decision, the RO, among other things, 
granted service connection for diverticulosis and denied a 
petition to reopen a previously denied claim of service 
connection for gastritis, gastroesophageal reflux disease 
(GERD), and digestive problems.  The Board has characterized 
the second issue as a claim regarding a digestive disability.  
Although both issues pertain to the digestive system, they 
will be addressed as separates issues in the decision below.

In October 2007, the veteran testified at a hearing before 
the Board.  At that time, the veteran indicated that he no 
longer desired to pursue an appeal of entitlement to service 
connection for arthritis of the spine and service connection 
for scar tissue of the kidneys.  Therefore, the Board finds 
that the appeal of those claims has been withdrawn.  See 
38 C.F.R. § 20.204 (2007).

A decision below addresses the veteran's claim for a 
compensable initial rating for diverticulosis.  Additionally, 
by a decision below, a previously denied claim of service 
connection for a digestive disability is reopened.  The 
underlying claim of service connection for a digestive 
disability is the subject of a remand that follows the 
decision.  The claims of service connection for skin cancer 
and a prostate disability are also addressed in the remand.




FINDINGS OF FACT

1.  Since the award of service connection, the veteran's 
diverticulosis has been manifested by diarrhea, constipation, 
and bloody stools, with more or less constant abdominal 
distress.

2.  By a January 1996 rating decision, the RO denied the 
veteran's petition to reopen a claim of service connection 
for a digestive disability.  The veteran did not appeal the 
decision.

3.  Evidence received since the January 1996 decision relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  Since the award of service connection, the criteria for a 
30 percent rating for service-connected diverticulosis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.113, 4.114, Diagnostic 
Codes 7301, 7319, 7323, 7327 (2007).

2.  A January 1996 rating decision, which denied the 
veteran's petition to reopen a claim of service connection 
for a digestive disability, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a digestive 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Rating for Diverticulosis

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim for a compensable 
initial rating for diverticulosis has been accomplished.  
Through a January 2004 notice letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate his underlying service connection claim.  In 
July 2005 and December 2005, the veteran was notified of the 
information and evidence needed to substantiate the appeal of 
the initial rating.  By a March 2006 notice letter, the RO 
provided the veteran with the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
December 2006, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand of the rating issue is not necessary.

The Board also finds that the January 2004, July 2005, and 
December 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  The veteran was also told 
to send in any evidence in his possession that pertained to 
the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
diverticulosis claim.  The veteran's service medical records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) in 
Asheville, North Carolina and Columbia, South Carolina, as 
well as their associated outpatient clinics.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in February 
2004, the veteran was provided a VA examination in relation 
to his claim, the report of which is of record.  Furthermore, 
as noted in the introduction, the veteran was afforded a 
hearing before the Board in October 2007, the transcript of 
which is also of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of the diverticulosis claim that need to be 
obtained.

Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a staged rating 
are required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Since the award of service connection (January 15, 2004) the 
veteran's diverticulosis has been evaluated as noncompensably 
(zero percent) disabling under Diagnostic Code 7327 for 
diverticulitis.  Under that diagnostic code, the disability 
is rated as irritable colon syndrome, peritoneal adhesions, 
or ulcerative colitis, depending on the predominant 
disability picture.  38 C.F.R. § 4.114 (Diagnostic Code 7327) 
(2007).

Regarding irritable colon syndrome, the rating schedule 
provides that a noncompensable rating is warranted for mild 
symptoms, including disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate symptoms, including frequent 
episodes of bowel disturbance with abdominal distress.  The 
highest schedular rating for irritable colon syndrome is 30 
percent, which is warranted for severe symptoms, including 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114 
(Diagnostic Code 7319).

Concerning peritoneal adhesions, a noncompensable rating is 
warranted for mild symptoms.  A 10 percent rating is 
warranted for moderate symptoms, including pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is warranted for moderately severe 
symptoms, including partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  Lastly, a 50 percent rating is warranted 
for severe symptoms, including definite partial obstruction 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114 (Diagnostic 
Code 7301).

With respect to ulcerative colitis, a 10 percent rating is 
warranted for moderate symptoms with infrequent 
exacerbations.  A 30 percent rating is warranted for 
moderately severe symptoms with frequent exacerbations.  A 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  Finally, a total rating (100 percent) is 
warranted for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications, such as liver abscess.  38 C.F.R. § 4.114 
(Diagnostic Code 7323).

As noted in Diagnostic Code 7327, the predominant disability 
picture is of importance.  This is so because certain 
coexisting diseases of the digestive system do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113 (2007).  Consequently, ratings under Diagnostic 
Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be 
combined with each other.  38 C.F.R. § 4.114.

A review of the medical evidence since the award of service 
connection reveals that the veteran was first diagnosed with 
diverticulosis while he was hospitalized at the Asheville 
VAMC in January 2004.  The veteran complained of bloody 
stools and abdominal pain.  A colonoscopy showed sigmoid 
colon diverticulosis and mild non-specific colitis of 
uncertain significance.  A February 2004 VA examination 
confirmed the diagnoses.  VA treatment records in 2005 and 
2006 reflect regular complaints of abdominal pain, diarrhea, 
and constipation.  He was diagnosed with irritable bowel 
syndrome.  In a May 2006 record, the veteran stated that his 
bowel movements typically consist of a few days of 
constipation followed by several days of diarrhea.  During 
his hearing, the veteran testified that he has bloody stools 
two to four times per month, as well as regular cramping.  He 
stated that he has no normalcy with bowel movements.  That 
is, he alternatively has diarrhea and constipation.

The evidence clearly indicates that the symptoms related to 
irritable colon syndrome make up the veteran's predominant 
disability picture associated with diverticulosis.  Since 
January 15, 2004, evidence of peritoneal adhesions is not 
noted in the treatment records.  Additionally, ulcerative 
colitis was noted, but the symptoms were deemed to be only 
mild.  In contrast, the veteran has been regularly diagnosed 
and treated for irritable bowel syndrome.  Therefore, 
Diagnostic Code 7319 is for application in this case.

Based on the evidence of record, the veteran's diverticulosis 
has been manifested by severe symptoms.  Diarrhea, 
constipation, and bloody stools, with more or less constant 
abdominal distress has been demonstrated by VA treatment 
records and credible hearing testimony.  This type of 
symptomatology is more disabling than the criteria set forth 
for mild or moderate irritable colon syndrome.  Thus, the 
symptoms associated with the veteran's diverticulosis are 
better approximated by the criteria for a 30 percent rating.  
See 38 C.F.R. § 4.114 (Diagnostic Code 7319).  Accordingly, a 
compensable initial rating is warranted.  The evidence shows 
that the veteran's diverticulosis has been at this level of 
disability since the award of service connection.  Therefore, 
a 30 percent rating is warranted from January 15, 2004.  An 
even higher initial evaluation is not warranted because 30 
percent is the highest schedular rating permitted under this 
diagnostic code.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's diverticulosis reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable initial rating is granted, to the extent 
described above.

II. Petition to Reopen a Previously Denied Claim

The veteran asserts that he has a digestive disability, such 
as gastritis or GERD, that is the result of exposure to 
radiation during active military service.  Specifically, the 
veteran states that he underwent extensive cobalt radiation 
therapy for testicular cancer while in service.  He believes 
that the radiation therapy, in turn, caused his current 
digestive problems.  Thus, the veteran believes that he 
should be granted service connection.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
diseases specific to radiation-exposed veterans may be 
presumed to have been incurred during service if the disease 
becomes manifest.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.309 (2007).  Also, a separate 
procedural framework for development of claims based on 
exposure to ionizing radiation is set forth in 38 C.F.R. 
§ 3.311 (2007).

Entitlement to service connection for digestive problems, 
including gastritis and GERD, was first considered and denied 
in a January 1993 rating decision.  Thereafter, the veteran 
petitioned on several occasions to have the underlying claim 
reopened.  The RO last denied the veteran's petition to 
reopen the claim in a January 1996 rating decision.  As the 
veteran did not appeal the decision, it is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1996).  In January 2004, the 
veteran again sought to reopen the previously denied claim of 
service connection for a digestive disability.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the January 1996 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, 
in all instances, the RO declined to reopen the service 
connection claim for a digestive disability.

The evidence of record at the time of the January 1996 
decision included:  service medical and personnel records; 
treatment records and examination reports from the Asheville 
and Columbia VAMCs, dated from 1976 to 1995; private 
treatment records, dated from 1990 to 1994; and statements 
and testimony from the veteran.  Evidence added to the record 
since the decision includes:  treatment records and 
examination reports from the Asheville and Columbia VAMCs, 
dated from 1995 to 2006; private treatment records, dated 
from 1994 to 2003; and statements and testimony from the 
veteran.

In the January 1993 decision, the underlying claim of service 
connection for a digestive disability was denied because the 
element of service connection relating to an in-service 
event, injury, or disease was not met.  The RO found that 
there was no diagnosis or treatment for any chronic stomach 
or digestive disorder in the service medical records.  The RO 
acknowledged that the veteran had a current digestive 
disability at that time.  Gastritis and GERD had developed 
following discharge.  Although the decision was silent as to 
the element of a nexus between a current disability and 
military service, it can only be assumed that the RO did not 
find that element to be satisfied.  Additionally, the 
decision did not address the theory that the veteran's 
digestive disability could be related to exposure to 
radiation.

A review of the evidence submitted since the January 1996 
decision reveals that the veteran has undergone regular 
treatment for GERD through VA.  In fact, the veteran was 
first diagnosed with GERD in August 1990.  Gastritis was not 
noted in the recent VA treatment records, but a history of 
gastritis dates back to at least July 1990.  The new evidence 
includes a noteworthy VA examination, dated in February 2004.  
The examiner noted the veteran's self-reported history of in-
service cobalt radiation therapy to treat testicular cancer.  
The examiner gave the opinion that the veteran had 
significant problems with his gastrointestinal tract 
secondary to all the radiation that he had to receive for his 
cancer.  The examiner specifically pointed to diverticulosis 
as a residual disability from the radiation therapy.  
Although the examiner did not explicitly state that another 
digestive disability, such as gastritis or GERD, was related 
to the radiation therapy, he implied that such disabilities 
could be related as they involve the same general system of 
the body.

The above information is significant because it suggests that 
the veteran may have a digestive disability resulting from 
in-service radiation therapy.  The examination report 
represents medical nexus evidence of a link between a current 
disability and active military service.  Therefore, the Board 
finds that the February 2004 examination report constitutes 
new and material evidence in connection with the veteran's 
claim of service connection for a digestive disability.  It 
is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the medical nexus element of a service 
connection claim.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In light of the finding that the claim should be 
reopened, the Board will address the veteran's underlying 
claim of service connection for a digestive disability in the 
remand section following the decision.


ORDER

A 30 percent rating for diverticulosis is granted, effective 
January 15, 2004, subject to the laws and regulations 
governing the payment of monetary awards.

The veteran's claim of service connection for a digestive 
disability is reopened; to this limited extent, the appeal is 
granted.


REMAND

The Board finds that further development is necessary for the 
claims of service connection for skin cancer, a prostate 
disability, and a digestive disability.  The veteran contends 
that each disability is the result of in-service radiation 
therapy.

As noted in the decision, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
certain diseases specific to radiation-exposed veterans may 
be presumed to have been incurred during service if the 
disease becomes manifest.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.309.  Also, a separate procedural framework for 
development of claims based on exposure to ionizing radiation 
is set forth in 38 C.F.R. § 3.311.

With respect to the presumption and procedural development 
regulations, the veteran must first show that a certain 
disease has become manifest.  Diseases specific to radiation-
exposed veterans are the following:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. 
§ 3.311(b)(2).

A review of the veteran's service medical records reveals 
that the veteran was diagnosed with cancer of the right 
testicle in November 1973.  The testicle was removed later 
that month.  From February 1974 to March 1974, the veteran 
was hospitalized at Reese Air Force Base.  He then underwent 
19 or 20 irradiation treatments at the Methodist Hospital in 
Lubbock, Texas.  The amount of radiation dosage was not 
noted.  In a November 1975 record from the medical center at 
Keesler Air Force Base, it was reported that the veteran 
received 20 courses of cobalt therapy, but the exact dose in 
rads was not known.  According to the veteran, he received a 
total dose of 4500 rads during the radiation therapy.  Given 
this evidence, it is clear that the veteran was exposed to 
ionizing radiation during military service.

Regarding the skin cancer claim, the medical evidence 
reflects a diagnosis of skin cancer as early as June 1998.  
Since that time, the veteran has had basal cell carcinoma and 
squamous cell carcinoma lesions removed from his skin by VA 
and private treatment providers.  The skin lesions have been 
removed from his scalp, face, nose, ear, neck, upper body, 
arms and hands.  The veteran testified that he has had 58 
separate lesions removed.

Because skin cancer is not set forth in 38 C.F.R. 
§ 3.309(d)(2) as a disease specific to radiation-exposed 
veterans, the presumptive provisions of 38 C.F.R. § 3.309 are 
not for application.  However, skin cancer is set forth in 
38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It also 
became manifest 5 years or more after the alleged radiation 
exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the 
procedural development regulations for claims based on 
exposure to ionizing radiation are applicable.  Given the 
manifestation of a radiogenic disease within the appropriate 
timeframe, the regulation then calls for a request for dose 
information and a request to obtain a dose assessment for the 
veteran.  See 38 C.F.R. § 3.311(a).

For claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, 
dose data will be requested from the Department of Defense.  
38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the veteran 
did not participate in those types of events.  Therefore, his 
claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other 
exposure claims."  For other exposure claims, a request will 
be made for any available records concerning the veteran's 
exposure to radiation.  Other than the information contained 
in the service medical records, it does not appear that dose 
information has been requested.

In addition to the dose information request, the regulation 
compels the forwarding of all records pertaining to the 
veteran's radiation dose in service to the Under Secretary 
for Health.  He or she will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
Because the procedures were not followed, the Board finds 
that further development for the claim of service connection 
for skin cancer is warranted and a remand is necessary in 
order to give the veteran every consideration with respect to 
the appeal and to accord him due process of law.

Accordingly, a request must be made for any available records 
concerning the veteran's exposure to radiation, for instance 
to the Air Force Medical Support Agency and the Defense 
Threat Reduction Agency.  Thereafter, all of the available 
records concerning the veteran's exposure to radiation are to 
be forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate.  Once the 
dose estimate is prepared, before the claim is adjudicated, 
it must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation 
indicates that the Under Secretary for Benefits will make a 
determination as to whether it is at least as likely as not 
that the veteran's skin cancer resulted from exposure to 
radiation in service.  38 C.F.R. § 3.311(c)(1)(i).

Regarding the prostate disability and digestive disability 
claims, the medical evidence reflects current disability.  
The veteran has been diagnosed with both prostatitis and 
benign prostatic hyperplasia.  In April and May 2001, he had 
transurethral resections of the prostate.  As noted in the 
decision, the veteran has also been diagnosed with gastritis 
and GERD.

For these two claims, both the presumption and procedural 
development regulations pertaining to radiation exposure are 
not applicable.  The veteran has not been diagnosed with any 
of the listed disease pertaining to the prostate or digestive 
system.  Notably, prostate cancer, stomach cancer, or 
esophageal cancer has not been reflected in the medical 
evidence.  Thus, service connection would not be warranted 
under the provisions of 38 C.F.R. § 3.309 or 38 C.F.R. 
§ 3.311.

Regardless of whether a claimed disability is recognized 
under the provisions pertaining to radiation exposure, a 
veteran is not precluded from presenting evidence that a 
claimed disability was due to or the result of radiation 
exposure.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 
(Fed. Cir. 1994).

Given the evidence of current disability and in-service 
radiation exposure, the veteran should be afforded VA 
genitourinary and gastrointestinal examinations in connection 
with the claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  A medical nexus opinion should be requested in order 
to determine whether the veteran's current prostate and 
digestive disabilities are related to his active military 
service.  In addition to the radiation therapy, the service 
medical records reflect complaints of indigestion in October 
1973 and intermittent gastrointestinal symptoms in April 
1975.  Those records should also be addressed with respect to 
the medical opinion pertaining to a digestive disability.

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection.  This is so in light of the 
reopening of the claim of service connection for a digestive 
disability.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman, 19 Vet. App. at 473.

It appears that the veteran continues to receive regular 
treatment for his disabilities at the Asheville and Columbia 
VAMCs and their associated outpatient clinics.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for skin cancer, a 
prostate disability, and a digestive 
disability.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claims.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's updated 
treatment records from the Asheville and 
Columbia VAMCs and associate the records 
with the claims folder.

3.  Request any available records 
concerning the veteran's exposure to 
radiation from the appropriate agency 
(Air Force Medical Support Agency, 
Defense Threat Reduction Agency, etc.).

4.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the veteran's 
records concerning his radiation 
exposure, including any service records, 
his statements and testimony regarding 
radiation exposure, and any other 
information obtained from the above 
information request, to the Under 
Secretary for Health, for preparation of 
a dose estimate, to the extent feasible.  
(If a specific estimate cannot be made, a 
range of possible doses should be 
provided.)  If more information from the 
veteran is required regarding specifics 
of his alleged exposure, he should be 
contacted and asked to provide the 
information.

5.  If the above-requested development 
results in a positive dose estimate, 
refer the claim to the Under Secretary 
for Benefits for consideration under 
38 C.F.R. § 3.311(c).

6.  Schedule the veteran for VA 
genitourinary and gastrointestinal 
examinations with a physician(s) who is 
qualified to address the effects of 
radiation therapy.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner(s) designated 
to examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.

The examiner(s) should determine the 
current diagnosis of any prostate and 
digestive disability.  The examiner(s) 
should provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran has a 
prostate and digestive disability (other 
than diverticulosis) that is the result 
of his in-service radiation therapy or is 
in any other way related to his active 
military service.  The examiner(s) must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner(s).  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


